264 S.W.3d 644 (2008)
STATE of Missouri, Respondent,
v.
Daniel W. DWYER, Appellant.
No. WD 67575.
Missouri Court of Appeals, Western District.
July 1, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Application for Transfer Denied October 28, 2008.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Daniel Dwyer appeals his conviction for first-degree assault, section 565.050. He challenges the sufficiency of the evidence and the exclusion of relevant statements within a medical record.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).